On the Merits.
(Nov. 16, 1903.)
MONROE, J.
Plaintiff alleges that he is the owner of certain real estate, which is claimed by the succession of William Fahey *103under a pretended, act of sale from him (plaintiff) to Alfred Pierson, and a counter letter from Pierson to William B. Fahey, stating that the latter was the real purchaser; that Fahey was a notary public, and was his agent, and that he signed many papers at Ms instance without knowing their import; that he is illiterate, and is unable to say whether -or not he signed the alleged act of sale in question, but, if he did, he was induced to do so by fraud, and got nothing for it. He alleges that the administratrix of Fahey’s succession has advertised said property for sale, as also a certain mortgage note for $2,000 fraudulently obtained from petitioner; and he prays that she be enjoined from further proceeding, that. she and Pierson be cited, and for judgment declaring him to be the owner of said real estate, putting him in possession thereof, and ordering the return to him of said note.
The answer of the administratrix alleges that the real estate in question belongs to the succession of Wm. B. Fahey, and otherwise denies the allegations of the petition. The defendant Pierson, on the other hand, practically admits the truth of those allegations.
The preliminary injunction, which issued in accordance with the prayer of the petition, was subsequently modified, at the instance of the plaintiff, so as to allow the real estate to be sold; the proceeds to be held by the attorneys for the admimstratrix, subject to the judgment of the court upon the issues here raised. Something over a year after the filing of her original answer, the administratrix filed a supplemental answer, in which she alleges that on August 5, 1899, the real estate claimed by plaintiff was sold for taxes to Oharles B. Fee, who in April, 1902, sold the same to W. H. Frank; that Frank had been put in possession under an order rendered in the proceedings No. 67,895 of the docket of the civil district court, to which she refers, and makes part of her answer, and that plaintiff had taken an appeal from said order, but had subsequently abandoned the same.
The record shows that the case was submitted on the disclaimer of title filed by the administratrix, and the transcript in the proceeding entitled, “In re William H. Frank, Praying for Possession,” No. 67,895 of the docket of the civil district court, which appears from the record to have been “offered in evidence by Succ’n of Fahey”; and on November 20, 1902, there was judgment for plaintiff as prayed for, maintaining the injunction, decreeing him to be the owner of the property claimed, and authorizing him to obtain the cancellation of the mortgage securing the note of $2,000 mentioned in ‘the petition. From this judgment the succession of Fahey has appealed.
Opinion.
The certificate of the clerk is in the usual form, and shows that the transcript includes copies of all the proceedings had and documents filed in the ease. Outside of the pleadings and judgment, however, it does not include a syllable concerning the note for $2,000, and the only evidence contained therein as to the ownership or possession of the real estate claimed by the plaintiff is that which is to be found, in the proceedings whereby Frank was put in possession as the vendee of Fee, and which consists of the tax title of Fee, and the sale from Fee to Frank. From the return of the sheriff, it appears that Frank was put in possession June 4, 1902. It also appears from this record that on July 29, 1902, the plaintiff herein and the defendant Pierson joined in an application for an appeal from the order putting in possession, and that a devolutive appeal was granted on the 18th of August following.
The mere disclaimer of title is, under these circumstances, an insufficient basis for the judgment of the district court to rest upon.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be annulled, avoided, and reversed, and that there now be judgment in favor of the defendant the succession of Wm. B. Fahey, rejecting the demand of the plaintiff as to said succession as in ease of nonsuit; the plaintiff to pay costs in both courts.